           Case 1:20-cr-00010-JAJ-CFB Document 53 Filed 07/17/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                    )     Criminal No. 1:20-cr-010
                                             )
                v.                           )     GOVERNMENT’S
                                             )     WITNESS LIST
ANGELA DEE GARGES,                           )
                                             )
                Defendant.                   )


       COMES NOW the United States of America, by its attorney for the Southern District of

Iowa, and submits the following list of witnesses which may be introduced at the suppression

hearing.

             1. Detective Travis Bradley

             2. Detective Matt Dyer

             3. Officer Travis Jarzynka

             4. Officer Dan Stuck

             5. Officer David Burns

       The Government will amend its witness list if any additional witnesses are important at

the suppression hearing.

                                                   Respectfully Submitted,

                                                   Marc Krickbaum
                                                   United States Attorney


                                            By:    _/s/ Shelly Sudmann
                                                   Shelly Sudmann
                                                   Assistant United States Attorney
                                                   8 South 6th Street, Suite 348
                                                   Council Bluffs, Iowa 51501
                                                   Tele: (712) 256-5009
                                                   Fax: (712) 256-5112
                                                   Email: shelly.sudmann@usdoj.gov
         Case 1:20-cr-00010-JAJ-CFB Document 53 Filed 07/17/20 Page 2 of 2



CERTIFICATE OF SERVICE

I hereby certify that on July 17, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

    U.S. Mail        Fax       Hand Delivery

 X ECF/Electronic filing      Other means

UNITED STATES ATTORNEY

By: S/PAC
    Paralegal Specialist
